           Case 3:19-cv-08090-DJH Document 1 Filed 03/28/19 Page 1 of 5



 1   Aaron P. Bradford, Esq., #028540
     BRADFORD, LTD.
 2
     2701 Lawrence Street, Suite 104
 3   Denver, Colorado 80205
     (303) 325-5467 (Office)
 4   Aaron@APB-Law.com
 5
     Attorney for Defendant
 6
 7                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                              IN AND FOR THE COUNTY OF COCONINO
 8
 9
     TODD SERLIN,
10
                          Plaintiff,                           Case No.: S0300CV201900114
11
12   v.

13   XANTERRA PARKS & RESORTS, INC., A
     DELAWARE CORPORATION
14
     AUTHORIZED TO CONDUCT BUSINESS IN
     THE STATE OF ARIZONA; JOHN DOES I                  DEFENDANTS’ NOTICE OF REMOVAL
15
     through V; JANE DOES I through V; BLACK
16   CORPORATIONS I through V; WHITE
     PARTNERSHIPS I through V; and GREEN
17
     LIMITED LIABILITY COMPANIES I through
18   V,

19        Defendants.
20
21
22                      TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

23   ARIZONA, PRESCOTT DIVISION:
24
               Xanterra Parks & Resorts, Inc., on behalf of above captioned Defendants (collectively
25
     “Xanterra”), through undersigned counsel, BRADFORD, LTD, by this Notice of Removal
26
27   submitted pursuant to 28 U.S.C. §§ 1441 and 1446 and D. Ariz. LRCiv. 3.6, gives notice of
28
          Case 3:19-cv-08090-DJH Document 1 Filed 03/28/19 Page 2 of 5



 1   the removal of this action from The Superior Court of The State of Arizona, Coconino
 2
     County, to the United States District Court for the District of Arizona. In support of this
 3
 4   Notice, Defendants respectfully shows the Court:

 5   1.      Plaintiff, Todd Serlin, filed a Complaint alleging Tort, Non-MotorVehicle, assigned
 6
     as a Tier 2 Case, against Xanterra, Case No.: S0300CV201900114, on March 6, 2019 in
 7
     Coconino County, Arizona. See Complaint.
 8
 9   2.      Counsel for Xanterra, BRADFORD, LTD, accepted and returned a waiver of service
10   on behalf of Xanterra on March 15, 2019. See Waiver and Acceptance of Service.
11
     3.      Plaintiff “is, and at all times relevant to this Complaint was, a resident of Los
12
13   Angeles County, California.” Complaint at ¶ 1.

14   4.      Xanterra is, and at all times relevant was, a Delaware Corporation with its principle
15
     place of business in Greenwood Village, Colorado. See Exhibit A, Affidavit of Long.
16
17   5.      Xanterra is not a citizen of Arizona.

18   6.      Diversity of citizenship amongst the parties pursuant to 28 U.S.C.S. § 1332 is
19
     established amongst Plaintiff and Xanterra.
20
     7.      Plaintiff’s Complaint fails to state a monetary or non-economic amount of damages
21
22   sought. Complaint at ll. 8-20.
23   8.      Plaintiff’s Complaint assigns the Case to Tier 2. Tier 2 cases claim damages of more
24
     than $50,000.00 but less than $300,000. Ariz. R. Civ. Pro. 26.2(c)(3); See Complaint.
25
26   9.      Plaintiff’s Complaint does allege that his injuries include: gastroenteritis, nausea,

27   dehydration, damage to his pancreas, diabetes, and emotional distress, suffering, and for an
28
     indefinite time, great pain, suffering, significant discomfort and loss of quality of life, and

                                                     2
        Case 3:19-cv-08090-DJH Document 1 Filed 03/28/19 Page 3 of 5



 1   expenses for necessary medical care and treatment for the rest of his life. Complaint at ll. 8-
 2
     16.
 3
 4   10.    Plaintiff made a pre-suit demand to Xanterra well in excess of the jurisdictional limit

 5   provided at 28 U.S.C.S. § 1332. See Exhibit A, Affidavit of Long.
 6
     11.    Upon information and belief, Plaintiff is claiming damages in excess of $100,00.00
 7
     to compensate him for the above alleged damages in this suit.
 8
 9   12.    The jurisdictional limit for an amount in controversy in excess of $75,000.00
10   pursuant to 28 U.S.C.S. § 1332 is met in this matter.
11
     13.    This matter is currently pending in The Superior Court of Arizona, Coconino
12
13   County, thus the Prescott Division of the United States District Court of the District of

14   Arizona is the proper division to remove to pursuant to 28 U.S.C.S. § 1441.
15
     14.    Removal of this matter to The United States District Court for the District of
16
17   Arizona, Prescott Division is proper pursuant to 28 U.S.C.S. § 1332, 28 U.S.C. §§ 1441

18   and 1446, and D. Ariz. LRCiv. 3.6.
19
     15.    A copy of this Notice of Removal has been filed with the clerk of the state court
20
     from which the action or prosecution has been removed.
21
22   16.    A copy of this notice of Removal is being served to Plaintiff in this matter.
23   17.    A copy of the docket at the time of this filing and all pleadings or other filings filed
24
     thus far in this matter is being provided with this filing.
25
26   Dated this 28th day of March, 2019.

27
28


                                                     3
     Case 3:19-cv-08090-DJH Document 1 Filed 03/28/19 Page 4 of 5



 1
 2                                          Aaron P. Bradford
 3                                          Aaron P. Bradford
                                            BRADFORD, LTD.
 4
                                            Attorney for Defendants
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        4
         Case 3:19-cv-08090-DJH Document 1 Filed 03/28/19 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE
 2
              I hereby certify that on March 28, 2019, I filed the foregoing through the Arizona State
 3
     Court electronic filing system which will provide notice of filing and copy to the following counsel
 4
     of record and via electronic mail:
 5
 6
     Eddie A. Pantiliat
 7 Lori N. Brown
     HYMSON GOLDSTEIN PANTILIAT& LOHR, PLLC
 8 16427 N. Scottsdale Road, Suite 300 Scottsdale, Arizona 85254
 9 Telephone: (480) 991-9077
   Email: eap@hgplaw.com
10 lbrown@hgplaw.com
   minute@legalcounselors.com
11
12 Counsel for Plaintiff
13                                                         /s/ Aaron P. Bradford
                                                           Aaron P. Bradford
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       5
